DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, and 10-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.
Applicant’s election without traverse of Species A, illustrated in Fig. 2A, and claims 1-5, 7-9, and 13-20 in the reply filed on 11/20/2020 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature in claim 18 and 19” the first accessory is parked inside a patient body when not attached to the first instrument.” And “the first accessory is parked against a body wall of the patient body using a magnet positioned outside the patient body opposite the first accessory.”   Must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities:
Page 13, para [0041], line 16-17, “accessory 220” this should be “accessory 240”.
Page 13, para [0042], line 30, “end effector 210” this should be “end effector 220”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“mechanism for removably coupling the first accessory to the first instrument.” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation “a group consisting of imaging sensing, probing, and illuminating" in claim 5, line 19.  The specification recites “a monitoring and/or diagnostic functionality such as imaging, sensing, probing, illuminating, and/or the like; and/or any number of other functionalities related to the medical procedure being performed”. This means using anyone of these functions independently and not combining them all in the same instance. Appropriate correction required
Claim 15 recites the limitation “includes a mechanical mechanism selected from a group consisting of a clip, a tab, a clamp, a screw, a strap, and a latch" in claim 15, line 19-20.  The specification recites “such as a clip, tab, clamp, screw, strap, and/or latch”. This means using one of each type of mechanical mechanism and not combining them all in the same instance. Appropriate correction required
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al.(US 2016/0331208) hereinafter Kikuchi.
Regarding Claim 1, Kikuchi teaches, A system for providing on-demand functionality during a medical procedure (1, Fig. 1) comprising: a first instrument (3, Fig.1) comprising an instrument body (31, 32, 33, Fig. 9) and an end effector (30, Fig.9), the end effector (30, Fig.9) providing a first functionality (para. [0070], [0071], Fig.9); a first accessory (4, Fig. 9) providing a second functionality (para. [0043]); and a mounting device (6, Fig.10) attached to one or more of the first instrument (3, Fig.9) and the first accessory (4, Fig. 9) for removably coupling the first accessory (4, Fig. 9) to the first instrument (3, Fig.9) to augment the first functionality with the second functionality (para. [0081], connector 6 is used to connect the first instrument 3 and the sheath 4).
Regarding claim 2, Kikuchi teaches, the first or second functionality includes a surgical functionality (end effector 30, and treatment tool 5, para. [0092]).
Regarding claim 4, Kikuchi teaches the first or second functionality is selected from a group consisting of gripping, extracting, cutting, injecting, stitching, stapling, ablating, delivering light, delivering liquids, providing irrigation, or providing suction (the end effector 30 is a treatment tool for implementing medical treatments, para. [0071]).
Regarding claim 15, Kikuchi teaches, the mounting device (6, Fig.10) includes a mechanical mechanism selected from a group consisting of a clip, a tab, a clamp, a screw, a strap, and a latch (6, Fig.10, The connector 6 is a clip type).
Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dejima et al.(US 2016/0015255) hereinafter Dejima.
Regarding Claim 1, Dejima teaches, a system for providing on-demand functionality during a medical procedure (1, Fig. 7) comprising: a first instrument (50, Fig. 7) comprising an instrument body (52, Fig. 7) and an end effector (54, Fig. 7), the end effector (54, Fig. 7) providing a first functionality (para. [0067], Fig. 7); a first accessory (10, Fig. 7) providing a second functionality (para. [0053]); and a mounting device (100, Fig. 5) attached to one or more of the first instrument (50, Fig. 7) and the first accessory (10, Fig. 7) for removably coupling the first accessory (10, Fig. 7) to the first instrument (50, Fig. 7) to augment the first functionality with the second functionality (para. [0070] - [0071], tube 100 connects both the first instrument and the first accessory).
Regarding claim 2, Dejima teaches, the first or second functionality includes a surgical functionality (treatment tool 50, the first instrument is not limited to a scissors structure as shown in Fig. 7, but it can be any surgical tool para. [0067]).
Regarding claim 3, Dejima teaches, the first or second functionality includes a monitoring functionality (endoscope 10, para. [0115].
Regarding claim 4, the first or second functionality is selected from a group consisting of gripping, extracting, cutting, injecting, stitching, stapling, ablating, delivering light, delivering liquids, providing irrigation, or providing suction (treatment tool 50, the first instrument is not limited to a scissors structure as shown in Fig. 7, but it can be any surgical tool para. [0067]).
Regarding claim 5, Dejima teaches, the first or second functionality is selected from a group consisting of imaging sensing, probing, and illuminating (Endoscope 10, used to observe the inside of the body cavity para. [0053], treatment tool 50, the first instrument can be any tool used for example a laser probe para. [0067]).
Regarding claim 7, Dejima teaches, the first functionality (54, Fig. 7) includes a surgical functionality (50, Fig. 7) and the second functionality (10, Fig. 7) includes a complementary monitoring functionality (first functionality 54, can be any surgical tool para. [0067]), second functionality 10 is an endoscope for monitoring para. [0053]).
Regarding claim 9, Dejima teaches, the first accessory includes a camera (endoscope 10, para. [0057]).
Claims 1-5, 7, 9, 13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiernaux et al.(US2016/0235400) hereinafter Hiernaux.
Regarding Claim 1, Hiernaux teaches, A system for providing on-demand functionality during a medical procedure (1, Fig. 1) comprising: a first instrument (4, Fig. 2) comprising an instrument body (43, Fig. 2) and an end effector (distal end 41, Fig. 2), the end effector (41, Fig. 2) providing a first functionality (para. [0063], Fig. 2); a first accessory (9, Fig. 1) providing a second functionality (para. [0045]); and a mounting device (2, Fig. 2) attached to one or more of the first instrument (4, Fig. 1) and the first accessory (9, Fig. 1) for removably coupling the first accessory (9, Fig. 16) to the first instrument (4, Fig. 16) to augment the first functionality with the second functionality (para. [0044] - [0045], attachment means 2 connects the first instrument and the first accessory).
Regarding claim 2, Hiernaux teaches, the first or second functionality includes a surgical functionality (guide tube 4 includes endoscopic tool, such as suturing needle, para. [0065], [0067], [0071]).
Regarding claim 3, Hiernaux teaches, the first or second functionality includes a monitoring functionality (endoscope 9, para. [0045])
Regarding claim 4, Hiernaux teaches, the first or second functionality is selected from a group consisting of gripping, extracting, cutting, injecting, stitching, stapling, ablating, delivering light, delivering liquids, providing irrigation, or providing suction (guide tube 4 include endoscopic tools, such as suturing needle, Fig. 6, Grasper 62, Fig. 16. para. [0065], [0067], [0071]. [0107]). 
Regarding claim 5, Hiernaux teaches, the first or second functionality is selected from a group consisting of imaging sensing, probing, and illuminating (Endoscope 9, Fig.16, para. [0045]).
Regarding claim 7, Hiernaux teaches, the first functionality (4, Fig. 1) includes a surgical functionality (6, Fig. 6) and the second functionality (9, Fig. 1) includes a complementary monitoring functionality (first functionality 4, can be any endoscopic tool such as suturing needle, para. [0065], [0067], [0071], second functionality 9 is an endoscope for monitoring para. [0045]).
Regarding claim 9, Hiernaux teaches, the first accessory includes a camera (endoscope 9, Fig. 16, para. [0045], [0071]).
Regarding claim 13, Hiernaux teaches, an orientation of the first accessory relative to the first instrument is changed while inside a patient body (Figs. 11-14, para. [0094], [0098], [0098]).
Regarding claim 15, Hiernaux teaches, the mounting device (2, Fig. 1) includes a mechanical mechanism selected from a group consisting of a clip, a tab, a clamp, a screw, a strap, and a latch. (attachment means 2 consist of two clamping members)  
Regarding claim 18, Hiernaux teaches, the first accessory (9, Fig. 1) is parked inside a patient body (endoscope 9 can be a stand-alone device and parked inside the patient body) when not attached to the first instrument (4, Fig. 1). 
Regarding claim 20, 
Claims 1-5, 7, 9, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adair et al.(US 5489256) hereinafter Adair.
Regarding Claim 1, Adair teaches, A system for providing on-demand functionality during a medical procedure (E, Fig. 1) comprising: a first instrument (S, Fig. 2) comprising an instrument body (S, Fig. 2) and an end effector (30, Fig. 4), the end effector (30, Fig. 4) providing a first functionality (column 6, line 34, Fig. 4); a first accessory (C, Fig. 2) providing a second functionality (column 6, line 24-26, Fig. 2); and a mounting device (36, Fig. 2) attached to one or more of the first instrument (S, Fig. 2) and the first accessory (C, Fig. 2) for removably coupling the first accessory (C, Fig. 2) to the first instrument (S, Fig. 2) to augment the first functionality with the second functionality (column 6, line 24-29, the first instrument has a key 36 that engage with the fist accessory to augment the two instrument).
Regarding claim 2, Adair teaches, the first or second functionality includes a surgical functionality (operative tool 30, column 6, line 33-36).
Regarding claim 3, Adair teaches, the first or second functionality includes a monitoring functionality (10, column 5, line 66 – column 6, line 3).
Regarding claim 4, Adair teaches, the first or second functionality is selected from a group consisting of gripping, extracting, cutting, injecting, stitching, stapling, ablating, delivering light, delivering liquids, providing irrigation, or providing suction (channels 24 and 26 of first instrument S provide suction to remove fluid or tissue from the operative site, irrigation, or operative tool, column 6 line 24-36 ). 
Regarding claim 5, Adair teaches, the first or second functionality is selected from a group consisting of imaging sensing, probing, and illuminating (C, consist of optical fiber 20 that transmit light to operative site and window 10 for viewing the operative site, column 5, line 66 – column 6, line 3, column 6 line 15-18).
Regarding claim 7, Adair teaches, the first functionality (S, Fig. 2) includes a surgical functionality (operative tool 30) and the second functionality (C, Fig. 2) includes a complementary monitoring functionality (10, column 5, line 66 – column 6, line 3)
Regarding claim 9, Adair teaches, the first accessory (C, Fig. 2) includes a camera (92, Fig 6, column 7, line 42-44).
Regarding claim 15, Adair teaches, the mounting device (36, Fig.2) includes a mechanical mechanism selected from a group consisting of a clip, a tab, a clamp, a screw, a strap, and a latch. (36 is a key clip that connects to the accessory C, Fig. 2)  
Regarding claim 16, Adair teaches, the mounting device (230, Fig. 21) includes a magnetic mechanism (column 9, line 64-67) for removably coupling the first accessory to the first instrument mechanism (column 9, line 64-67, Fig. 21).
Regarding claim 17, Adair teaches, the first accessory (C, Fig. 2) includes a protrusion or a notch (34, Fig. 2, and keyway 38) to facilitate being picked up by a second instrument (column 6, line 37-41, Fig. 2).
Claims 1-5, 8, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torii et al.(US 2010/0125165) hereinafter Torii.
Regarding Claim 1, Torii teaches, a system for providing on-demand functionality during a medical procedure (210, Fig. 20) comprising: a first instrument (211, Fig. 1) comprising an instrument body (16, Fig. 20) and an end effector (Torii teaches of a forceps that can be disposed within the channel 59, Fig. 26, para. [0143]), the end effector (disposed through channel 59, Fig. 26) providing a first functionality (para. [0112], para. [0143], Fig. 28); a first accessory (212, Fig. 26) providing a second functionality (para. [0129], Fig. 20); and a mounting device (magnets 23, 24, 40, 41, Fig. 20) attached to one or more of the first instrument (211, Fig. 26) and the first accessory (212, Fig. 26) for removably coupling the first accessory (212, Fig. 26) to the first instrument (211, Fig. 26) to augment the first (para. [0141], the first instrument has a magnets that engage with the fist accessory to augment the two instrument).
Regarding claim 2, Torii teaches, the first or second functionality includes a surgical functionality (treatment tool 302, para. [0112], [0116], [0115] para. [0143], Fig. 28).
Regarding claim 3, Torii teaches, the first or second functionality includes a monitoring functionality (system 210, Fig. 20).
Regarding claim 4, Torii teaches, the first or second functionality is selected from a group consisting of gripping, extracting, cutting, injecting, stitching, stapling, ablating, delivering light, delivering liquids, providing irrigation, or providing suction (channel 59, biopsy forceps device, snare instrument or other instrument inserted through. Para. [[0112], [0116], [0115], [0143], Fig. 28). 
Regarding claim 5, Torii teaches, the first or second functionality is selected from a group consisting of imaging sensing, probing, and illuminating (System 210, Endoscopes, Fig. 20).
Regarding claim 8, Torii teaches, the first functionality (211, Fig. 26) includes an imaging functionality (55, Fig. 26) and the second functionality (212, Fig. 26) includes a complementary illumination functionality (292, Fig. 26).
Regarding claim 16, Torii teaches, the mounting device (23, 24, 40, 41, Fig. 20) includes a magnetic mechanism (23, 24, 40, 41 are magnets, para [0137]) for removably coupling the first accessory (212, Fig.20) to the first instrument mechanism (211, Fig. 20).
Regarding claim 18, Torii teaches, the first accessory (212, Fig. 20) is parked inside a patient body when not attached to the first instrument (para. 0012]).
Regarding claim 19, Torii teaches, the first accessory (212, Fig. 20) is parked against a body wall of the patient body (212 enters the body separate from the first instrument 211, para. [0012]) using a magnet positioned outside the patient body opposite the first accessory (212 is composed of magnets 40 and 41, also it is possible to dispose electromagnet para. [0124], or plural magnets may be attached to a ring shaped belt which can be mounted on the elongated tube para. [0095], hence using a magnet outside the body can manipulate the first accessory, Torii doesn’t teach magnets outside the body being used to park the first accessory against the body wall.  However, using a magnet outside the body is merely intended use, therefore since Torii teaches of the first accessory including magnets, the first accessory is capable of being parked against a body wall using a magnet positioned outside the patient body.)
Regarding claim 20, Torii teaches, the first accessory (212, Fig. 20) continues to provide the second functionality while parked (212 the device can work as a stand-alone device) 
Claims 1, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igov et al. (US 2016/0174814) hereinafter Igov 
Regarding Claim 1, Igov teaches, a system for providing on-demand functionality during a medical procedure (Catheter system, Figures 7A-7C) comprising: a first instrument (734a, Figures 7A-7C) comprising an instrument body (642, Figures 7A-7C) and an end effector (734a, Figures 7A-7C), the end effector (734a, Figures 7A-7C) providing a first functionality (para. [0203]-[0206]); a first accessory (534, Figures 7A-7C) providing a second functionality (para. [0203]-[0206]); and a mounting device (642, Figures 7A-7C) attached to one or more of the first instrument (734a, Figures 7A-7C) and the first accessory (534, Figures 7A-7C) for removably coupling the first accessory (534, Figures 7A-7C) to the first instrument (734a, Figures 7A-7C) to augment the first functionality with the second functionality (para. [0203]-[0206], the catheter system is used for multiple guides to be used independently and to control multiple tools).
Regarding claim 13, Igov teaches, an orientation of the first accessory (534, Figures 7A-7C) relative to the first instrument (734a, Figures 7A-7C) is changed while inside a patient body. (Orientation of the tools changes inside the body forward and backward movement, Figures 7A-7C, para. [0203]-[0206])
Regarding claim 14, Igov teaches, the first accessory (534, Figures 7A-7C) provides a distal camera view (para. [0215]) when the first instrument (734a, Figures 7A-7C) is inserted into the patient body and a proximal camera (para. [0215]) view when the first instrument (734a, Figures 7A-7C) is withdrawn from the patient body. (Camera tool 534, has a forward viewing window and a backward viewing window)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Hiernaux et al. (US 2016/0235400) hereinafter Hiernaux in view of Stokes et al. (US 2012/0088965) hereinafter Stokes.
Regarding claim 19, Hiernaux discloses a device for supporting endoscopic tool and attachment means for attaching the device to an endoscope and as disclosed in claims 1 and 18, however Hiernaux does not teach the first accessory is parked against a body wall of the patient body using a magnet positioned outside the patient body opposite the first accessory. 
 Stokes teaches, a surgical or diagnostic camera system, and an effective means for removing adhesions under direct view of a camera, and the housing include magnets mounted therein, the system (40, Fig. 5) is parked against a body wall of the patient body (70, Fig. 5, para. [0044]) using a magnet positioned outside the patient body opposite the first accessory (64, Fig. 5, para. [0044], housing 40 include two magnets 42 and 44 (Fig. 2), the body is manipulated by the external magnet 64).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clamping members of Hiernaux with the endoscope of Stokes to provide an endoscope with magnetic manipulation to allow the first accessory to be parked against a body wall using a magnetic guidance system for manipulating the movement of the housing and the camera when deployed in use in a patient while the operator uses other tools of the first instrument. Para [0018]. Further Hiernaux device can be attached with any endoscope device [0012]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JAMAL AL KHATIB whose telephone number is (571)272-8718.  The examiner can normally be reached on Monday -Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AMIR JAMAL AL KHATIB/Examiner, Art Unit 3795                    

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795